Title: George Washington and John Francis Mercer to Francis Deakins and Benjamin W. Jones, 8 December 1792
From: Washington, George,Mercer, John Francis
To: Deakins, Francis,Jones, Benjamin W.



Gentlemen,
Philada 8th Decembr 1792.

Since the Letter which we addressed to you, requesting your valuation of a certain tract of Land in Montgomery County, another arrangement has taken place with regard thereto. It is now

agreed that the price of seven dollars per acre shall be fixed & the whole tract divided into two equal parts, with respect to quantity, quality & value. In giving effect to this agreement, we must still rely on your good offices to make the necessary division, which when certified to us will enable us to determine by Lot the possession. Your attention to this request, as early as your conveniency will permit, will greatly oblige, Gentlemen, Your mo: obt hble Servts

G: Washington
John F: Mercer.

